UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-160366 GREEN CARBON TECHNOLOGIES CORP. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1802 North Carson Street, Suite 212 Carson City, Nevada 89701 (Address of principal executive offices, zip code) (646) 520-7426 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act): Yes [x]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS As of May 17, 2011, there were 19,919,980 shares of common stock, $0.00001 par value per share, outstanding. 2 GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2011 INDEX Index Page Part I. Financial Information Item 1. Financial Statements Condensed Balance Sheets as of March 31, 2011 (unaudited) and June 30, 2010. 5 Condensed Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited). 6 Condensed Statements of Operations for the nine months ended March 31, 2011 and 2010, and the period from July 3, 2008 (Inception) to March 31, 2011 (unaudited). 7 Condensed Statements of Changes in Shareholders’ Equity (Deficit) for the period from July 3, 2008 (inception) to March 31, 2011 (unaudited). 8 Condensed Statements of Cash Flows for the nine months ended March 31, 2011 and 2010, and the period from July 3, 2008 (Inception) through March 31, 2011 (unaudited). 9 Notes to Condensed Financial Statements (unaudited). 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 16 Part II. Other Information Item 1. Legal Proceedings. 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 Signatures 18 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q of Green Carbon Technologies Corp., a Nevada corporation (the “Company”), contains “forward-looking statements,” as defined in the United States Private Securities Litigation Reform Act of 1995.In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “could”, “expects”, “plans”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of such terms and other comparable terminology.These forward-looking statements include, without limitation, statements about our market opportunity, our strategies, competition, expected activities and expenditures as we pursue our business plan, and the adequacy of our available cash resources.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements.Actual results may differ materially from the predictions discussed in these forward-looking statements.The economic environment within which we operate could materially affect our actual results.Additional factors that could materially affect these forward-looking statements and/or predictions include, among other things: the Company’s need for and ability to obtain additional financing, the volatility of real estate prices, and the exercise of the control by Charles Rendina, the Company’s President and Chief Executive Officer, and Chairman of the Board of Directors, other factors over which we have little or no control; and other factors discussed in the Company’s filings with the Securities and Exchange Commission (“SEC”). Our management has included projections and estimates in this Form 10-Q, which are based primarily on management’s experience in the industry, assessments of our results of operations, discussions and negotiations with third parties and a review of information filed by our competitors with the SEC or otherwise publicly available.We caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. 4 PART I. FINANCIAL INFORMATION ITEM1.CONDENSED FINANCIAL STATEMENTS. GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) Condensed Balance Sheets March 31, June 30, (Unaudited) ASSETS Current assets: Cash $ $ Total current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued interest due to related party Total current liabilities Total Liabilities Commitments and Contingencies Shareholders' equity: Preferred stock: 25,000,000 shares authorized of $0.00001 par value; 0 issued and outstanding as ofMarch 31, 2011 and June 30, 2010 - - Common stock: 100,000,000 sharesauthorized of $0.00001 par value; 19,719,980 shares issued and outstanding as of March 31, 2011 and June 30, 2010 Additional paid-in capital Accumulated deficit during development stage (83,178 ) (70,484 ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements 5 GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended March 31, General and administrative expenses: Consulting and professional fees $ $ Other general & administrative expenses Total general and administrative expenses Other income (expenses) Interest income 3 38 Interest expense (31 ) (491 ) Total other income (expenses) (28 ) (453 ) Net loss $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed financial statements 6 GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) Condensed Statements of Operations (Unaudited) Nine Months Ended March 31, Period from July 3, 2008 (Inception) to March 31, 2011 General and administrative expenses: Consulting and professional fees $ $ $ Other general & administrative expenses Total general and administrative expenses Other income (expenses) Interest income 6 38 46 Interest expense (91 ) (1,445 ) (1,728 ) Total other income (expenses) (85 ) (1,407 ) (1,682 ) Net loss $ ) $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these condensed financial statements 7 GREEN CARBON TECHNOLOGIES CORP. (A Development Stage Company) Condensed Statements of Changes in Shareholders' Equity Accumulated deficit Common Additional during Common stock paid-in development stock amount capital stage Total Balance, July 3, 2008 (inception) - $
